COLLINS, J.
This was an action of unlawful detainer brought under the provisions of Gr. S. 1894, § 6118, by plaintiff, to obtain restitution of certain real property demised and leased by him to defendant by written lease. There was an admitted breach of the covenant to pay rent, and the substance of defendant’s answer was that he owned and occupied a building on said premises, claiming the same as his statutory homestead, all of which was known to the plaintiff when the lease was executed. This was no defense, for if the building was defendant’s property, — and this seems to have been conceded, for the plaintiff made no reply, — he should remove it from the land as he would other property belonging to him. That he owned and occupied a building situated on the leased land gave him no right to unlawfully detain or to withhold restitution of the latter upon his failure to pay rent.
Defendant having admitted the material allegations of the com*449plaint, and having failed to allege a defense, the court below was justified when ordering judgment for plaintiff on the pleadings. Norton v. Beckman, 53 Minn. 456, 55 N. W. 603.
Judgment affirmed.